Citation Nr: 1017567	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  09-16 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to June 
1969, including a period in the Republic of Vietnam.  His 
awards and decorations included the Combat Infantryman Badge.  
He died in September 2006, and the appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision by the RO.  


FINDINGS OF FACT

1.  The Veteran died in September 2006, at the age of 58, as 
the result of what was described as cardiac arrhythmia.  

2.  The Veteran is shown to have been treated for apparent 
heart arrythmia during service.  

3.  The Veteran's death is shown as likely as not to have 
been due to heart disease that was initially noted during his 
period of active service that included combat duty in the 
Republic of Vietnam.  


CONCLUSION OF LAW

1.  By extending the benefit of the doubt to the appellant, 
the Veteran's disability manifested by cardiac arrhythmia was 
due to disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2009).  

2.  By extending the benefit of the doubt to the appellant, a 
service-connected heart disability manifested by cardiac 
arrythmia caused or contributed materially in producing the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.312 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) is available 
under the provision of 38 U.S.C.A. § 1310(a) to a surviving 
spouse, children, and parents who can establish, among other 
things, that the veteran died from a service-connected 
disability.  38 U.S.C.A. §§ 1310, 1311.  

Service connection for the cause of the veteran's death can 
be established by showing that a service-connected disability 
was either (1) the principal cause of death or (2) a 
contributory cause of death.  38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was (1) the 
immediate or underlying cause of death or (2) etiologically-
related to the cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principle cause.  It must be shown that it contributed 
substantially or materially, that it combined to cause death, 
and that it aided or assisted in the production of death.  It 
is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  

Here, the Veteran's death certificate indicates the immediate 
cause of death to be cardiac arrhythmia.  No underlying or 
contributing causes are listed.  

At the time of the Veteran's death, he was service-connected 
for posttraumatic stress disorder (PTSD), which was evaluated 
as 70 percent disabling.  He also had a claim pending for 
diabetes mellitus.  Service connection, in the form of 
accrued benefits, was granted after the Veteran's death.  The 
diabetes mellitus was determined to be 20 percent disabling.  
The Veteran was not service connected for any heart 
condition.  

As there is no evidence that either established service-
connected disability was the principal or contributory cause 
of death, the Board must now address whether the heart 
condition that caused death was incurred in or caused by 
active duty service.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Here, the service treatment records show complaints of chest 
pain.  An electrocardiogram was conducted in December 1966.  
The clinician noted rather markedly severe arrhythmia.  

The private treatment records from June 2000 show that the 
Veteran was admitted to a hospital after complaining of chest 
pain for several days.  He described the pain as going 
straight through to the back.  He was discharged on the same 
night after the emergency room physician noted atypical chest 
pain to have improved.  The abnormal electrocardiogram 
indicated a left axis deviation.  There was a note to 
consider left anterior fascicular block.  

The Veteran's cardiologist conducted a thorough examination 
in May 2001.  There was no echocardiographic evidence of 
ischemia or prior infarction.  

An electrocardiographic stress test was conducted in June 
2003.  In the history section, the clinician noted dyspnea 
and a murmur.  After testing, the impression was that of a 
greater than predicted exercise capacity with borderline 
hypertensive cardiovascular response to exercise.  

There was low-grade, ambient supraventricular and exercised 
induced asymptomatic ventricular ectopy.  There was no 
symptomatic, electrocardiographic or echocardiographic 
evidence of reversible myocardial ischemia, with normal left 
ventricular diastolic and systolic function.  

The RO sent the Veteran's claims file for review by a VA 
physician in January 2009.  The questions posed were whether 
the Veteran's cause of death was etiologically related to the 
service findings relating to cardiac arrhythmias, whether the 
cause of death was related to long standing hypertension, and 
whether the service-connected PTSD or diabetes contributed 
substantially or materially to death.  

The VA physician responded that there was no medical evidence 
to support any of the three premises.  The VA physician 
asserted that he could not resolve the issue without resort 
to mere speculation.  The rationale was that the Veteran was 
found after he expired.  Therefore, the cause of death was 
not actually known despite the notation of cardiac arrhythmia 
on the official death certificate.  

However, the Board finds that some weight must be extended to 
the findings recorded on the death certificate in deciding 
this case.  Contrary to the VA physician's assertion that the 
Veteran had expired, the terminal treatment records do show 
that resuscitation was attempted.  

The medical examiner who completed the death certificate thus 
was in a better position to evaluate the medical evidence 
than the VA physician who reviewed the paper records years 
later.  Moreover, there is other evidence of record 
suggestive of heart-related manifestations both during and 
after service.  

On this record, the Board finds that, absent competent 
evidence showing that the Veteran's death was likely not 
related heart disease or other incident of service, the 
identified fatal cardiac arrhythmia as likely as not was a 
manifestation of a disease process that began in service.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Thus, in resolving all reasonable doubt in the appellant's 
favor, service connection for the cause of the Veteran's 
death is warranted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefits sought on appeal.  

Accordingly, given the fully favorable action taken 
hereinabove, further discussion of VCAA is not required at 
this time.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs


